Citation Nr: 1342260	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain with disc disease, from June 17, 2008 to November 13, 2010. 

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with disc disease, from November 14, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to February 2001. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO granted service connection and assigned an initial, 10 percent rating for lumbosacral strain effective June 29, 2006; granted service connection and assigned an initial 0 percent (noncompensable) rating for hemorrhoids, effective June 29, 2006; granted service connection and assigned an initial 0 percent (noncompensable) rating for right inguinal hernia repair, effective June 29, 2006; and denied service connection for multiple sclerosis.  The Board notes that service connection for lumbosacral strain, for hemorrhoids, and for right inguinal repair had been granted in a prior December 1994 rating decision; however, the December 1994 rating decision was vacated when the Veteran's active military status was reinstated retroactively. 

In July 2007, the Veteran filed a notice of disagreement (NOD) with the initial disability ratings assigned and the denial of service connection. 

In a January 2008 rating decision, the RO granted service connection for multiple sclerosis with right lower extremity weakness, which fully resolved the claim for service connection.  Notably, the Veteran has not disagreed with any assigned effective date. 

Also in January 2008, the RO issued a statement of the case (SOC) with respect to the remaining claims for higher initial ratings.  Later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals). 

In May 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal his claims for higher initial ratings for hemorrhoids and for residuals of a right inguinal repair.  See 38 C.F.R. § 20.204 (2013).  Also during the hearing, the Veteran submitted additional evidence, along with a signed waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for lumbosacral strain, the Board has characterized that matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Moreover, although the RO has granted a higher rating of 20 percent for the Veteran's lumbosacral strain, from June 17, 2008 and 40 percent from November 14, 2010, inasmuch as higher ratings for this disability are available both before and after this date, and the Veteran is presumed to seek the maximum available benefit for a disability, the appeal as to the lumbar spine disability now encompasses the matters set forth on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Notably, however, a July 2010 Board decision denied an initial rating in excess of 10 percent for lumbosacral strain, prior to June 17, 2008.  That issue, therefore, is no longer on appeal.  Also in July 2010, the Board remanded the issue of entitlement to a higher rating since June 17, 2008 to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claim.  With the exception of an Appellant's Brief by the Veteran's national representative, the electronic folder contains no additional, relevant documents which are not currently associated with the paper claims file.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted. 

The purpose of the Board's July 2010 remand was to, inter alia, obtain a VA neurology consultation for identification of all neurological manifestations of service-connected lumbar spine disability, as opposed to neurological symptoms associated with the Veteran's multiple sclerosis.  In addition, the examiner was to provide opinion as to the severity of each manifestation in terms of mild, moderate, moderately severe or severe.  

Thereafter, a November 2010 VA examiner identified the Veteran as manifesting a moderate to severe L5 radiculopathy as a result of his lower back condition.  Unfortunately, neither the VA examiner nor the Veteran discussed the nature and etiology of the Veteran's other neurologic complaints which include paresthesias in the left foot, urinary leakage and erectile dysfunction which, to date, have not been evaluated as possibly due to service-connected multiple sclerosis or lumbar spine disability.  See Veteran's statement received in November 2006.  The November 2010 VA examination report, therefore, must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.

Furthermore, the November 2010 VA examiner commented that the Veteran was unable to hold down gainful employment due to being in a mobilized wheelchair.  For most of the appeal period, the Veteran has reported being gainfully employed as a systems engineer for Boeing.  See, e.g., VA examination report dated June 2008.  At this time, the Board has insufficient information to determine whether an issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been reasonably raised as a component of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  On remand, the RO should clarify this matter by sending the Veteran a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).

Accordingly, the RO should arrange for the Veteran to undergo another VA neurological examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for any scheduled VA examination(s), without good cause, may result in denial of the claims for a higher rating, as these claims, which emanate from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record, (which, as noted above, is insufficient to rate the disability under consideration).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file any copy(ies) of notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

Prior to arranging for the Veteran  to undergo further examination, to ensure that all due process requirements are met and that the record before the examiner is complete, the RO should give him another opportunity to present information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.  The RO should also clarify the Veteran's intentions with respect to his asserted entitlement to a total disability rating based on individual unemployability (TDIU).

Thereafter,  the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claims should include continued consideration of whether any, or any additional, staged rating, consistent with Fenderson, is appropriate; and whether a claim for a TDIU due to the lumbar spine disability has been raised .  The RO's should consider all evidence added to the record since the last adjudication of the claim. 

Accordingly, these matters are hereby REMANDED, for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the evaluation of his lumbosacral strain..  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records 

Also, provide the Veteran a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) and request clarification as to whether he is engaged in substantially gainful employment and, if not, to identify the disability(ies) which he believes contributes to his unemployability.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, and copies of any relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The physician should indicate the existence, and frequency or extent, as appropriate, of all neurological symptoms/impairment associated with the Veteran's lumbar spine disability-to include any sciatic neuropathy with characteristic pain, demonstrable muscle spasm, absent ankle jerk.  

The physician should specifically inquire into the Veteran's previously reported complaints of paresthesias in the left foot, urinary leakage and erectile dysfunction.  See Veteran's statement received in November 2006.

For each identified symptom/impairment, the examiner should indicate whether such constitutes a separately ratable neurological manifestation of the Veteran's lumbar spine disability-separate and distinct from any neurological symptoms associated with multiple sclerosis; and, if so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe). 

The physician should also indicate whether there is any ankylosis of the spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis. 

The examiner should also render findings responsive the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  The examiner should opine whether, over the prior 12- month period, the Veteran's incapacitating episodes had a total duration of (a) less than two weeks; (b) at least two weeks but less than four weeks; (c) at least four weeks but less than six weeks; or (d) at least six weeks. 

The examiner should set forth all examination findings, together with complete rationale for the comments and opinions expressed, in a printed (typewritten) report. 

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims for higher ratings for service-connected lumbar spine, in light of all pertinent evidence and legal authority.  

Adjudication of the claim should include continued consideration of whether any, or any additional, staged rating, pursuant to Fenderson (cited above), is appropriate.  Also, address the Veteran's previously reported complaints of paresthesias in the left foot, urinary leakage and erectile dysfunction.  Further, determine whether a claim for a TDIU due to lumbar spine disability has been reasonably raised in connection with the higher rating claims on appeal.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  If a TDIU due to the lumbar spine disability is deemed reasonably raised as part of the higher rating claims on appeal, and the benefit is not granted in full, the SSOC should address the TDIU issue.

The purpose of this REMAND is to afford due process, and to c; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

